               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                         1:20-mj-00001-WCM

UNITED STATES OF AMERICA,                           )
                                                    )
     v.                                             )
                                                    )          ORDER
JUSTIN CAROLL GIBSON,                               )
                                                    )
                   Defendant.                       )
                                                    )

     This matter is before the Court on the Government’s Motion to Dismiss

the Complaint (Doc. 5), which requests that the Criminal Complaint (Doc. 1)

filed in this case be dismissed without prejudice pursuant to Federal Rule of

Criminal Procedure 48(a). It appearing that Defendant has been indicted in a

separate matter, the Government’s Motion to Dismiss will be granted.

     The Government’s Motion to Dismiss the Complaint (Doc. 5) is

GRANTED, and the Criminal Complaint (Doc. 1) is DISMISSED WITHOUT

PREJUDICE.


                                     Signed: August 18, 2021




          Case 1:20-mj-00001-WCM Document 6 Filed 08/19/21 Page 1 of 1
